DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 4/8/2022.
The amendment and remarks pages 13-23, filed therein have overcome the previous drawing objection, specification objection, claims objection, 35 U.S.C 112(b) rejections and 35 U.S.C 102(a)(1) rejections.  Therefore, the previous drawing objection, specification objection, claims objection, 35 U.S.C 112(b) rejections and 35 U.S.C 102(a)(1) rejections now have been withdrawn.
	Claims 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 8 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an ultrasonic surgical instrument that has a a generator configured to supply power to an ultrasonic transducer and further configured to supply power to a radio frequency (RF) electrosurgical instrument, wherein the generator comprises a control circuit configured to: measure a complex impedance of  an ultrasonic blade coupled to  the ultrasonic transducer; compare the measured complex impedance to stored values of complex impedance patterns associated with ultrasonic blade functions; and apply an algorithm to control a power output to the ultrasonic transducer based on the comparison of the measured complex impedance to stored values of complex impedance patterns associated with ultrasonic blade functions.
Claim 15 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a generator for an ultrasonic surgical instrument that has a control circuit configured to 
supply power to an ultrasonic transducer of an ultrasonic surgical instrument and supply power to a radio frequency (RF) electrosurgical instrument;  compare the measured complex impedance to stored values of complex impedance patterns associated with ultrasonic blade functions; and apply an algorithm to control a power output to the ultrasonic transducer based on the comparison of the measured complex impedance to stored values of complex impedance patterns associated with ultrasonic blade functions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771